United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.T., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
IMMIGRATION & CUSTOMS
ENFORCEMENT SAC, San Antonio, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0102
Issued: April 13, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 21, 2016 appellant filed a timely appeal from a September 26, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that he is entitled to a schedule award for
permanent impairment of the right lower extremity sufficient to warrant a schedule award.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 26, 2015 appellant, then a 48-year-old special agent, filed a traumatic injury
claim (Form CA-1) alleging that on February 24, 2015 he sustained a right knee condition when
the vehicle he was driving was struck from behind, causing him to hit his knee on the steering
column. He stopped work on April 9, 2015 and returned on April 27, 2015. By decision dated
April 22, 2015, OWCP accepted the claim for right collateral ligament knee sprain.
Following the accepted employment incident, appellant sought treatment with
Dr. Geoffrey Glidden, a Board-certified orthopedic surgeon. In a March 19, 2016 medical
report, Dr. Glidden reported that appellant complained of transient pain in his right knee, made
worse with prolonged sitting or standing. He provided findings on physical examination and
diagnosed right knee sprain/strain and prepatellar contusion. Dr. Glidden reported that appellant
had returned to work without restrictions for approximately six months and competently
performed his job duties without difficulty. He noted that appellant wished to be discharged
from medical treatment. Dr. Glidden found this to be appropriate and informed appellant to
follow up when necessary.
On April 1, 2016 appellant filed a claim for a schedule award (Form CA-7).
By letter dated April 20, 2016, OWCP requested that appellant submit a report from his
attending physician addressing his work-related condition, the date of maximum medical
improvement (MMI), objective findings, subjective complaints, and an impairment rating
rendered according to the American Medical Association, Guides to the Evaluation of
Permanent Impairment (6th ed. 2009) (A.M.A., Guides).2 Appellant was advised that, if his
physician was unable or unwilling to provide the required report, he should advise OWCP in
writing. He was afforded 30 days to provide the requested information. Appellant did not
respond.
By decision dated September 26, 2016, OWCP denied appellant’s claim for a schedule
award as the evidence was insufficient to establish any permanent impairment to a scheduled
member or function of the body.
LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body.3 However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to

2

A.M.A., Guides (2009).

3

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

2

all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.4
It is the claimant’s burden to establish that he has sustained a permanent impairment of
the scheduled member or function as a result of any employment injury.5 OWCP procedures
provide that, to support a schedule award, the file must contain competent medical evidence
which shows that the impairment has reached a permanent and fixed state and indicates the date
on which this occurred (date of MMI), describes the impairment in sufficient detail so that it can
be visualized on review, and computes the percentage of impairment in accordance with the
A.M.A., Guides.6
The A.M.A., Guides provide a diagnosis-based method of evaluation utilizing the World
Health Organization’s International Classification of Functioning, Disability and Health (ICF).
For lower extremity impairments, the evaluator identifies the impairment Class of Diagnosis
(CDX) condition, which is then adjusted by grade modifiers based on Functional History
(GMFH), Physical Examination (GMPE), and Clinical Studies (GMCS).7 The net adjustment
formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).8 Evaluators are directed to
provide reasons for their impairment rating choices, including choices of diagnoses from
regional grids and calculations of modifier scores.9
ANALYSIS
OWCP accepted appellant’s claim for right collateral ligament knee sprain. On April 1,
2016 appellant filed a claim for a schedule award. By decision dated September 26, 2016,
OWCP denied his schedule award claim finding that he had failed to submit an impairment
evaluation to establish a permanent impairment resulting from his work injury.
The Board finds that appellant has failed to submit evidence of permanent impairment to
a scheduled member warranting a schedule award. By letter dated April 20, 2016, OWCP
informed him of the type of evidence necessary to establish his schedule award claim and
specifically requested that he submit an impairment evaluation from his attending physician in
accordance with the sixth edition of the A.M.A., Guides. It afforded 30 days.
Appellant did not respond to OWCP’s development letter. The only recent medical
report of record was Dr. Glidden’s March 19, 2016 report which noted complaints of continued
4

K.H., Docket No. 09-341 (issued December 30, 2011). For decisions issued after May 1, 2009, the sixth edition
will be applied. B.M., Docket No. 09-2231 (issued May 14, 2010).
5

Tammy L. Meehan, 53 ECAB 229 (2001).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5 (February 2013).
7

Supra note 2 at 493-531.

8

Id. at 521.

9

R.V., Docket No. 10-1827 (issued April 1, 2011).

3

knee pain and discharged appellant from medical treatment. The Board finds that Dr. Glidden’s
report is insufficient to establish any permanent impairment. OWCP procedures provide that
MMI must be reached before a schedule award can be made.10 Dr. Glidden failed to address
whether MMI had been reached and provided no impairment rating for the right lower
extremity.11 His report is therefore insufficient to establish permanent impairment of his right
knee.
It is appellant’s burden of proof to establish a permanent impairment of a scheduled
member.12 The medical evidence must include a description of any physical impairment in
sufficient detail so that the claims examiner and others reviewing the file would be able to clearly
visualize the impairment with its resulting restrictions and limitations.13 Appellant did not
submit such evidence and thus, OWCP properly denied his schedule award claim.14
On appeal, appellant argues that his right knee injury entitles him to a schedule award,
but his physician failed to provide him an MMI date or an impairment rating.15
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish entitlement to
a schedule award for permanent impairment.

10

Supra note 6 at Part 3 -- Medical, Schedule Awards, Chapter 3.700.3(a)(1) (January 2010).

11

E.D., Docket No. 10-967 (issued January 7, 2011).

12

Supra note 5.

13

See A.L., Docket No. 08-1730 (issued March 16, 2009).

14

V.W., Docket No. 09-2026 (issued February 16, 2010); L.F., Docket No. 10-343 (issued November 29, 2010).

15

On appeal, appellant requested an evaluation from a Department of Labor physician. Any requests pertaining
to his treatment should be made in writing to OWCP.

4

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated September 26, 2016 is affirmed.
Issued: April 13, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

